Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/13/22 has been entered. Claims 2-7, 10-16 and 18-23 have been cancelled. Claims 1 and 17 have been amended. Claims 1, 8-9, 17 and 24-34 are pending and are under examination.

Claim Rejections 
The rejection of claims 1, 8-9, 17 and 24-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitation of the phenotype of the Salmonella bacterium now recited in the claims is not supported by the specification.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 17 and 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant reply of 7/13/22 stated that the genetic features of GMS517(pYA3681)  derived from the chi3761 bacterium have been recited in claim 1 and that the skilled worker understands that the self-eradication Salmonella GMS515 (chi11515) has the genotype recited by the amendment based on WO 2011150421 see e.g. at paragraphs 155-158.
However, the genotype of chi11515 disclosed by WO2011150421 is different from the phenotype disclosed claim 1 with respect to GMS515.
Paragraph 158 of WO 2011150421 discloses the phenotype of chi11515:

    PNG
    media_image1.png
    127
    844
    media_image1.png
    Greyscale

Which is different from the claim, for example, but not limited to ΔPmurA versus ΔPmurA25, Δ(wcaM-wca) versus Δ(wza-wcaM), Δpagp81::PlppLpxEΔendA1123 versus Δpagp::plpplpxE, ΔendA etc. Please compare the phenotype listed in claim 1 for chi3761 compared to that of chi11515 and correct or explain any discrepancy in the phenotype.
With regards to the pyA3681 vector, Applicants state that this lysis vector is disclosed in Kong, W et al. PNAS 105 (27) 9361-6 (2008) at table S1.
However, the phenotype for the pyA3681 vector disclosed in table S1 of Kong et al is different from that set forth in the claim. lease compare the phenotype listed in claim 1 for pYA3681 compared to that of pyA3681 in Kong et al and correct or explain any discrepancy in the phenotype.


    PNG
    media_image2.png
    28
    822
    media_image2.png
    Greyscale


	
Status of the Claims
Claims 1, 8-9, 17 and 24-34 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645